Case: 1:20-cv-
e: 1:20-cv-02344 Document #: 1-1 Filed: 04/15/20 Page 1 of 15 PagelD #:5

FILED
3/9/2020 12:23 PM

DOROTHY BROWN
CIRCUIT CLERK
STATE OF ILLINOIS ) COOK COUNTY, IL
) 8S
COUNTY OF COOK )

IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
COUNTY DEPARTMENT, LAW DIVISION

CARLOS MUNOZ; and ALICIA PEREZ, )
Individually and as Mother and Next Friend of )
ALAIA MUNOZ, a Minor, )
)
Plaintiffs,
NO. 2020L002810

Vv.

and Agent of TIRE WHOLESALERS COMPANY,
and TIRE WHOLESALERS COMPANY,

)

)

JOVON SANDERS, Individually and as Servant )

)

)

)

Defendants. )
COMPLAINT AT LAW

NOW COME the plaintiffs, CARLOS MUNOZ; and ALICIA PEREZ, Individually and as

Mother and Next Friend of ALAIA MUNOZ, a Minor, by and through their attorneys, The Horwitz

Law Group, P.C., and in support of their Complaint at Law against the defendants, JOVON

SANDERS, Individually and as Servant and Agent of TIRE WHOLESALERS COMPANY, and

TIRE WHOLESALERS COMPANY, state as follows:
COUNT 1 (CARLOS MUNOZ vy. JOVON SANDERS)

Negligence

I. At all relevant times stated herein, Plaintiff CARLOS MUNOZ was a resident of
the Village of Burnham, County of Cook, State of Illinois.

2, At all relevant times stated herein, Defendant JOVON SANDERS, individually and
as servant and agent of TIRE WHOLESALERS COMPANY, was a resident of the City of East

Chicago, County of Lake, State of Indiana.
eve

PILCU VAIC. WIa4ULY fee! i

Case: 1:20-cv-02344 Document #: 1-1 Filed: 04/15/20 Page 2 of 15 PagelD #:6

3 On October 25, 2019, Plaintiff CARLOS MUNOZ was operating a vehicle in which
ALICIA PEREZ and ALAIA MUNOZ were passengers and was traveling westbound along and
upon East 130th Street at or near its intersection with South Doty Avenue, in the City of Chicago,
County of Cook, State of Illinois.

4, On October 25, 2019, Defendant JOVON SANDERS, individually and as servant
and agent of TIRE WHOLESALERS COMPANY, was operating and controlling a truck estbound
along and upon East 130th Street at or near its intersection with South Doty Avenue, in the City
of Chicago, County of Cook, State of Illinois.

+ On October 25, 2019, Defendant JOVON SANDERS, individually and as servant
and agent of TIRE WHOLESALERS COMPANY, made a left turn at or near the intersection of
Fast 130th Street and South Doty Avenue in the City of Chicago, County of Cook, State of Illinois,
in front of the vehicle driven by Plaintiff CARLOS MUNOZ in which ALICIA PEREZ and

ALAIA MUNOZ were passengers.
6. At the aforesaid time and place, Defendant JOVON SANDERS, individually and

as servant and agent of TIRE WHOLESALERS COMPANY, owed a duty to exercise reasonable
care in the ownership, operation and control of the truck which he was driving.

7. In violation of the aforementioned duty, Defendant JOVON SANDERS,
individually and as servant and agent of TIRE WHOLESALERS COMPANY, committed one or
more of the following acts and/or omissions:

(a) failed to keep a proper lookout for vehicles in his path of travel,
(b) failed to stop his vehicle when reasonably necessary to do so in order to

avoid a collision with the automobile in front of him, the vehicle driven by
Plaintiff CARLOS MUNOZ;
Case: 1:20-cv-02344 Document #: 1-1 Filed: 04/15/20 Page 3 of 15 PagelD #:7

(c) operated his vehicle at an excessive rate of speed, such that he was unable
to control and/or stop his vehicle to avoid striking the automobile in front
of him, the vehicle driven by Plaintiff CARLOS MUNOZ;

(d) failed to sound his horn when reasonably necessary to do so in order to warn
other vehicles of his approach;

(e) failed to take evasive action when reasonably necessary to do so in order to
avoid a collision with the automobile in front of him, the vehicle driven by
Plaintiff CARLOS MUNOZ;

(f) failed to yield the right of way to vehicles going straight when making a left
turn in front of the vehicle being driven by Plaintiff CARLOS MUNOZ;
and,

(g) was otherwise careless and/or negligent.

7, As a direct and proximate result of the aforementioned negligent acts and/or
omissions committed by Defendant JOVON SANDERS, individually and as servant and agent of
TIRE WHOLESALERS COMPANY, the truck driven by Defendant JOVON SANDERS was
caused to and did strike the automobile driven by Plaintiff, CARLOS MUNOZ.

8. As a further direct and proximate result of the aforementioned collision, Plaintiff
CARLOS MUNOZ, sustained serious, painful and permanent personal injury, incurred medical
expenses in relation to same, lost time and income from work, and sustained a loss of a normal
life, and will continue to in the future.

WHEREFORE, Plaintiff CARLOS MUNOZ prays that this Honorable Court enter
judgment in his favor and against Defendant JOVON SANDERS, individually and as servant and
agent of TIRE WHOLESALERS COMPANY, in an amount in excess of the jurisdictional limits,

plus costs.
Case: 1:20-cv-
20-cv-02344 Document #: 1-1 Filed: 04/15/20 Page 4 of 15 PagelD #:8

COUNT II (CARLOS MUNOZ v. TIRE WHOLESALERS COMPANY)
Negligence

1-5. Plaintiff CARLOS MUNOZ realleges and incorporates by reference paragraphs |
through 5 of COUNT I as and for paragraphs 1 through 5 of COUNT Il.

6. Atall relevant times stated herein, Defendant TIRE WHOLESALERS COMPANY
was a foreign corporation doing business in the State of Illinois.

T. At all relevant times stated herein, Defendant JOVON SANDERS acted as the
authorized agent and/or servant of Defendant TIRE WHOLESALERS COMPANY.

8. At the aforesaid time and place, Defendant TIRE WHOLESALERS COMPANY
through its servant and agent, Defendant JOVON SANDERS, owed a duty to exercise reasonable
care in the ownership, operation and control of the truck which he was driving.

9. In violation of the aforementioned duty, Defendant TIRE WHOLESALERS
COMPANY, through its servant and agent, Defendant JOVON SANDERS, committed one or
more of the following acts and/or omissions:

(a) failed to keep a proper lookout for vehicles in his path of travel;

(b) failed to stop his vehicle when reasonably necessary to do so in order to
avoid a collision with the automobile in front of him, the vehicle driven by
Plaintiff CARLOS MUNOZ;

(c) operated his vehicle at an excessive rate of speed, such that he was unable
to control and/or stop his vehicle to avoid striking the automobile in front

of him, the vehicle driven by Plaintiff CARLOS MUNOZ,

(d) failed to sound his horn when reasonably necessary to do so in order to warn
other vehicles of his approach;

(e) failed to take evasive action when reasonably necessary to do so in order to
avoid a collision with the automobile in front of him, the vehicle driven by
Plaintiff CARLOS MUNOZ;
Case: 1:20-cv-02344 Document #: 1-1 Filed: 04/15/20 Page 5 of 15 PageID #:9

(f) failed to yield the right of way to vehicles going straight when making a left
at in front of the vehicle being driven by Plaintiff CARLOS MUNOZ;
(g) was otherwise careless and/or negligent.

10. As a direct and proximate result of the aforementioned negligent acts and/or
omissions committed by Defendant TIRE WHOLESALERS COMPANY, through its servant and
agent, Defendant JOVON SANDERS, the vehicle driven by Defendant JOVON SANDERS was
caused to and did strike the automobile being driven by Plaintiff CARLOS MUNOZ.

11. Asa further direct and proximate result of the aforementioned collision, Plaintiff
CARLOS MUNOZ sustained serious, painful and permanent personal injury, incurred medical
expenses in relation to same, lost time and money from work, sustained a loss of a normal life, and
will continue to in the future.

WHEREFORE, Plaintiff CARLOS MUNOZ prays that this Honorable Court to enter
judgment in his favor and against Defendant TIRE WHOLESALERS COMPANY, in an amount

in excess of the jurisdictional limits, plus costs.

COUNT III (ALICIA PEREZ, Individually v. JOVON SANDERS)
Negligence

1-5. Plaintiff ALICIA PEREZ, Individually, realleges and incorporates by reference
paragraphs 1 through 5 of COUNT | as and for paragraphs 1 through 5 of COUNT III.

6. At all relevant times stated herein, Plaintiff ALICIA PEREZ was @ resident of the
Village of Burnham, County of Cook, State of Illinois.

7. At the aforesaid time and place, Defendant JOVON SANDERS, individually and
as servant and agent of TIRE WHOLESALERS COMPANY, owed a duty to exercise reasonable
care in the ownership, operation and control of the truck which he was driving, which included a

duty to obey the Illinois Vehicle Code.
C . . _ _ 1
ase: 1:20-cv-02344 Document #: 1-1 Filed: 04/15/20 Page 6 of 15 PagelD #:10

8. In violation of the aforementioned duty, Defendant JOVON SANDERS,
individually and as servant and agent of TIRE WHOLESALERS COMPANY, committed one or
more of the following acts and/or omissions:

(a) _ failed to keep a proper lookout for vehicles in his path of travel;

(b) failed to stop his vehicle when reasonably necessary to do so in order to
avoid a collision with the automobile in front of him, the vehicle in which
Plaintiff ALICIA PEREZ was a passenger,

(c) operated his vehicle at an excessive rate of speed, such that he was unable
to control and/or stop his vehicle to avoid striking the automobile in front
of him, the vehicle driven in which Plaintiff ALICIA PEREZ was a

passenger;

(d) failed to sound his horn when reasonably necessary to do so in order to warn
other vehicles of his approach;

(e) failed to take evasive action when reasonably necessary to do so in order to
avoid a collision with the automobile in front of him, the vehicle in which
Plaintiff ALICIA PEREZ was a passenger;
(f) failed to yield the right of way to vehicles going straight when making a left
turn in front of the vehicle in which Plaintiff ALICIA PEREZ was a
passenger; and,
(g) was otherwise careless and/or negligent.

9. As a direct and proximate result of the aforementioned negligent acts and/or
omissions committed by Defendant JOVON SANDERS, individually and as servant and agent of
TIRE WHOLESALERS COMPANY, the vehicle driven by Defendant JOVON SANDERS was
caused to and did strike the automobile being driven by Plaintiff CARLOS MUNOZ, in which
Plaintiff ALICIA PEREZ was a passenger.

10. Asa further direct and proximate result of the aforementioned collision, Plaintiff

ALICIA PEREZ sustained serious, painful and permanent personal injury, incurred medical
Case: 1:20-cv-02344 Document #: 1-1 Filed: 04/15/20 Page 7 of 15 PagelD #:11

expenses in relation to same, lost time and income from work, and sustained a loss of a normal
life, and will continue to in the future.

WHEREFORE, Plaintiff ALICIA PEREZ, Individually, prays that this Honorable Court
enter judgment in her favor and against Defendant J OVON SANDERS, individually and as servant
and agent of TIRE WHOLESALERS COMPANY, in an amount in excess of the jurisdictional
limit, plus costs.

COUNT IV (ALICIA PEREZ, Individually v. TIRE WHOLESALERS COMPANY)
Negligence

1-5. Plaintiff ALICIA PEREZ, Individually, realleges and incorporates by reference
paragraphs | through 5 of COUNT I as and for paragraphs | through 5 of COUNT IV.

6. Atall relevant times stated herein, Plaintiff ALICIA PEREZ was a resident of the
Village of Burnham, County of Cook, State of Illinois.

1. At all relevant times stated herein, Defendant TIRE WHOLESALERS COMPANY
was a foreign corporation doing business in the State of Illinois.

8. At all relevant times stated herein, Defendant JOVON SANDERS acted as the
authorized agent and/or servant of TIRE WHOLESALERS COMPANY.

9. At the aforementioned time and place, Defendant TIRE WHOLESALERS
COMPANY, through its servant and agent, Defendant JOVON SANDERS, owed a duty to
exercise reasonable care in the ownership, operation and control of the automobile which he was
driving.

10. In violation of the aforementioned duty, Defendant TIRE WHOLESALERS
COMPANY, through its servant and agent, Defendant JOVON SANDERS, committed one or
more of the following acts and/or omissions:

(a) failed to keep a proper lookout for vehicles in his path of travel;
ype ere ne

Case: 1:20-cv-02344 Document #: 1-1 Filed: 04/15/20 Page 8 of 15 PagelD #:12

(b) failed to stop his vehicle when reasonably necessary to do so in order to
avoid a collision with the automobile in front of him, the vehicle in which
Plaintiff ALICIA PEREZ was a passenger;

(c) operated his vehicle at an excessive rate of speed, such that he was unable
to control and/or stop his vehicle to avoid striking the automobile in front
of him, the vehicle driven in which Plaintiff ALICIA PEREZ was a
passenger;

(d) failed to sound his horn when reasonably necessary to do so in order to warn
other vehicles of his approach;

(e) failed to take evasive action when reasonably necessary to do so in order to
avoid a collision with the automobile in front of him, the vehicle in which
Plaintiff ALICIA PEREZ was a passenger,

(f) failed to yield the right of way to vehicles going straight when making a left
turn in front of the vehicle in which Plaintiff ALICIA PEREZ was a
passenger; and,

(g) was otherwise careless and/or negligent.

11. Asa direct and proximate result of the aforementioned negligent acts and/or
omissions committed by Defendant TIRE WHOLESALERS COMPANY, through its servant and
agent, Defendant JOVON SANDERS, the vehicle driven by Defendant JOVON SANDERS, was
caused to and did strike the automobile being driven by Plaintiff CARLOS MUNOZ, in which
Plaintiff ALICIA PEREZ was a passenger.

12. Asa further direct and proximate result of the aforementioned collision, Plaintiff
ALICIA PEREZ sustained serious, painful and permanent personal injury, incurred medical
expenses in relation to same, lost time and money from work, sustained a loss of a normal life,
and will continue to in the future.

WHEREFORE, Plaintiff ALICIA PEREZ, Individually, prays that this Honorable Court to
enter judgment in her favor and against Defendant TIRE WHOLESALERS COMPANY, in an

amount in excess of the jurisdictional limits, plus costs.
evevevveviv

PibuLUY Umi. vimevev 1e.eut ie

Case: 1:20-cv-02344 Document #: 1-1 Filed: 04/15/20 Page 9 of 15 PagelD #:13

COUNT V (ALICIA PEREZ, as Mother and Next

Friend of ALAIA MUNOZ, a Minor v. JOVON SANDERS)
Negligence

1-5. Plaintiff ALICIA PEREZ, as Mother and Next Friend of ALAIA MUNOZ, a
Minor, realleges and incorporates by reference paragraphs 1 through 5 of COUNT I as and for
paragraphs | through 5 of COUNT V.

6. At all relevant times stated herein, Plaintiff ALICIA PEREZ was a resident of the
Village of Burnham, County of Cook, State of Illinois.

di Plaintiff ALICIA PEREZ is the mother of ALAIA MUNOZ, a minor child, and is
acting as her next friend.

8. At the aforesaid time and place, Defendant JOVON SANDERS, individually and
as servant and agent of TIRE WHOLESALERS COMPANY, owed a duty to exercise reasonable
care in the ownership, operation and control of the truck which he was driving, which included a
duty to obey the Illinois Vehicle Code.

9. In violation of the aforementioned duty, Defendant JOVON SANDERS,
individually and as servant and agent of TIRE WHOLESALERS COMPANY, committed one or
more of the following acts and/or omissions:

(a) failed to keep a proper lookout for vehicles in his path of travel;

(b) failed to stop his vehicle when reasonably necessary to do so in order to
avoid a collision with the automobile in front of him, the vehicle in which

ALAIA MUNOZ was a passenger;

(c) operated his vehicle at an excessive rate of speed, such that he was unable
to control and/or stop his vehicle to avoid striking the automobile in front
of him, the vehicle driven in which ALAIA MUNOZ was a passenger;

(d) failed to sound his horn when reasonably necessary to do so in order to warn
other vehicles of his approach;
Rae Sper arate ser + tae

+ hee ee

Case: 1:20-cv-02344 Document #: 1-1 Filed: 04/15/20-Page 10 of 15 PagelD #:14

(e) failed to take evasive action when reasonably necessary to do so in order to
avoid a collision with the automobile in front of him, the vehicle in which
ALAIA MUNOZ was a passenger;

(f) failed to yield the right of way to vehicles going straight when making a left
turn in front of the vehicle in which ALAIA MUNOZ was a passenger; and,

(g) | was otherwise careless and/or negligent.

10. As a direct and proximate result of the aforementioned negligent acts and/or
omissions committed by Defendant JOVON SANDERS, individually and as servant and agent of
TIRE WHOLESALERS COMPANY, the vehicle driven by Defendant JOVON SANDERS was
caused to and did strike the automobile being driven by Plaintiff CARLOS MUNOZ, in which
ALAIA MUNOZ was a passenger.

11. Asa further direct and proximate result of the aforementioned collision, ALAIA
MUNOZ sustained serious, painful and permanent personal injury, incurred medical expenses in
relation to same, and sustained a toss of a normal life, and will continue to in the future.

WHEREFORE, Plaintiff ALICIA PEREZ, as Mother and Next Friend of ALAIA
MUNOZ, a Minor, prays that this Honorable Court enter judgment in her favor and against
Defendant JOVON SANDERS, individually and as servant and agent of TIRE WHOLESALERS
COMPANY, in an amount in excess of the jurisdictional limit, plus costs.

COUNT VI(ALICIA PEREZ, as Mother and Next Friend of

ALAIA MUNOZ, a Minor v. TIRE WHOLESALERS COMPANY)

Negligence

1-5. Plaintiff ALICIA PEREZ, as Mother and Next Friend of ALAIA MUNOZ, a
Minor, realleges and incorporates by reference paragraphs 1 through 5 of COUNT I as and for

paragraphs | through 5 of COUNT IV.
6. At all relevant times stated herein, Plaintiff ALICIA PEREZ was a resident of the

Village of Burmham, County of Cook, State of Illinois.

10
Peek re ee ee tee te

Case: 1:20-cv-02344 Document #: 1-1 Filed: 04/15/20 Page 11 of 15 PagelID #:15

7. Plaintiff ALICIA PEREZ is the mother of ALAIA MUNOZ, a minor child, and is
acting as her next friend.

8. Atall relevant times stated herein, Defendant TIRE WHOLESALERS COMPANY
was a foreign corporation doing business in the State of Illinois.

9. At all relevant times stated herein, Defendant JOVON SANDERS acted as the
authorized agent and/or servant of TIRE WHOLESALERS COMPANY.

10. At the aforementioned time and place, Defendant TIRE WHOLESALERS
COMPANY, through its servant and agent, Defendant JOVON SANDERS, owed a duty to
exercise reasonable care in the ownership, operation and control of the automobile which he was
driving.

11. In violation of the aforementioned duty, Defendant TIRE WHOLESALERS
COMPANY, through its servant and agent, Defendant JOVON SANDERS, committed one or
more of the following acts and/or omissions:

(a) failed to keep a proper lookout for vehicles in his path of travel;

(b) failed to stop his vehicle when reasonably necessary to do so in order to
avoid a collision with the automobile in front of him, the vehicle in which

ALAIA MUNOZ was a passenger,

(c) operated his vehicle at an excessive rate of speed, such that he was unable
to control and/or stop his vehicle to avoid striking the automobile in front
of him, the vehicle driven in which ALAIA MUNOZ was a passenger,

(d) failed to sound his horn when reasonably necessary to do so in order to warn
other vehicles of his approach;

(e) failed to take evasive action when reasonably necessary to do so in order to
avoid a collision with the automobile in front of him, the vehicle in which

ALAIA MUNOZ was a passenger,

(f) failed to yield the right of way to vehicles going straight when making a left
turn in front of the vehicle in which ALAIA MUNOZ was a passenger, and,

11
ove

FILCU VAIC. Wuideucu ie.eurm

Case: 1:20-cv-02344 Document #: 1-1 Filed: 04/15/20 Page 12 of 15 PagelD #:16

(g) was otherwise careless and/or negligent.

12. As a direct and proximate result of the aforementioned negligent acts and/or
omissions committed by Defendant TIRE WHOLESALERS COMPANY, through its servant and
agent, Defendant JOVON SANDERS, the vehicle driven by Defendant JOVON SANDERS, was
caused to and did strike the automobile being driven by Plaintiff CARLOS MUNOZ, in which
ALAIA MUNOZ was a passenger.

13. As a further direct and proximate result of the aforementioned collision, ALAIA
MUNOZ sustained serious, painful and permanent personal injury, incurred medical expenses in
relation to same, lost time and money from work, sustained a loss of a normal life, and will
continue to in the future.

WHEREFORE, Plaintiff ALICIA PEREZ, as Mother and Next Friend of ALAIA
MUNOZ, a Minor, prays that this Honorable Court to enter judgment in her favor and against
Defendant TIRE WHOLESALERS COMPANY, in an amount in excess of the jurisdictional

limits, plus costs.

COUNT VIL(ALICIA PEREZ, as Mother and Next

Friend of ALAIA MUNOZ, a Minor v. JOVON SANDERS)

Family Expense Act

l. Plaintiff ALICIA PEREZ, as Mother and Next Friend of ALAIA MUNOZ, a

Minor, adopts and incorporates Count V by reference.

2: As a direct and proximate result of one or more of the aforementioned negligent
acts or omissions, ALAIA MUNOZ was injured and required medical treatment for which her

mother, ALICIA PEREZ, incurred medical expenses.

3 Plaintiff ALICIA PEREZ seeks recovery for said medical expenses pursuant to

§750 ILCS 65/ 15(et seq.), commonly referred to as the "Family Medical Expense Act."

12
PILL UNI. wrorevew bo.) owe

Case: 1:20-cv-02344 Document #: 1-1 Filed: 04/15/20 Page 13 of 15 PagelID #:17

WHEREFORE, Plaintiff ALICIA PEREZ, as Mother and Next Friend of ALAIA
MUNOZ, a Minor, prays that this Honorable Court enter judgment in her favor and against

Defendant JOVON SANDERS, in an amount in excess of the jurisdictional limit, plus costs.

COUNT VIII (ALICIA PEREZ, as Mother and Next Friend of

ALAIA MUNOZ, a Minor y. TIRE WHOLESALERS COMPANY)

Family Expense Act

l. Plaintiff ALICIA PEREZ, as Mother and Next Friend of ALAIA MUNOZ, a
Minor, adopts and incorporates Count VI by reference,

23 As a direct and proximate result of one or more of the aforementioned negligent
acts or omissions, ALAIA MUNOZ was injured and required medical treatment for which her
mother, ALICIA PEREZ, incurred medical expenses.

3. Plaintiff ALICIA PEREZ seeks recovery for said medical expenses pursuant to
§750 ILCS 65/15(et seq.), commonly referred to as the "Family Medical Expense Act."

WHEREFORE, Plaintiff ALICIA PEREZ, as Mother and Next Friend of ALAIA
MUNOZ, a Minor, prays that this Honorable Court enter judgment in her favor and against

Defendant TIRE WHOLESALERS COMPANY, in an amount in excess of the jurisdictional limit,

plus costs.

COUNT IX (CARLOS MUNOZ v. JOVON SANDERS)
Property Damage

1-8. Plaintiff CARLOS MUNOZ realleges and incorporates by reference paragraphs 1

through 8 of COUNT I as and for paragraphs | through 8 of COUNT IX.

9. As a direct and proximate result of the aforementioned negligent acts and/or
omissions committed by Defendant J OVON SANDERS, individually and as servant and agent of

TIRE WHOLESALERS COMPANY, truck driven by Defendant JOVON SANDERS came into

13
Pr UNI. werewev roe im

Case: 1:20-cv-02344 Document #: 1-1 Filed: 04/15/20 Page 14 of 15 PageID #:18

contact with the automobile being operated and owed by Plaintiff CARLOS MUNOZ, greatly
damaging the same, causing in excess of $15,000.00 in property damages.

WHEREFORE, Plaintiff CARLOS MUNOZ prays that this Honorable Court enter
judgment in his favor and against Defendant JOVON SANDERS, individually and as servant and

agent of TIRE WHOLESALERS COMPANY, in the sum of $15,000.00 plus costs.

COUNT X (CARLOS MUNOZ v. TIRE WHOLESALERS COMPANY)
Property Damage

I-11. Plaintiff CARLOS MUNOZ realleges and incorporates by reference paragraphs |
through 11 of COUNT II as and for paragraphs 1 through 11 of COUNT X.

12. As a direct and proximate result of the aforementioned negligent acts and/or
omissions committed by Defendant TIRE WHOLESALERS COMPANY, through its servant and
agent, Defendant JOVON SANDERS, the truck driven by Defendant JOVON SANDERS came
into contact with the automobile being operated and owed by Plaintiff CARLOS MUNOZ, greatly
damaging the same, causing in excess of $15,000.00 in property damages.

WHEREFORE, Plaintiff CARLOS MUNOZ prays that this Honorable Court enter

judgment in his favor and against Defendant TIRE WHOLESALERS COMPANY, in the sum of

 

$15,000.00 plus costs.
Respectfully submitted,
The Horwitz Law Group

tude Mab
By: “i A

Lindsey 4. Seeskin

The Horwitz Law Group

20 N. Clark Street, Suite 3300

Chicago, IL 60602

(312) 641-9200
Attorney No. 28423

14
FILED DATE: 3/i/2udu iZiZorm c2ucuLUUcOIY

Case: 1:20-cv-02344 Document #: 1-1 Filed: 04/15/20 Page 15 of 15 PageID #:19

Certification of Damages

Lindsey A. Seeskin, one of the attorneys for the plaintiffs, certifies that she has reviewed the
damages aspect of this case, both with respect to economic and non-economic losses, and that in

her opinion, the damages sustained are in excess of $50,000.00.

Yih Me

wy

Lindsey A. Seeskin

15
